COBB, Judge.
In the instant case the appellant, Barbara E. Averill, challenges the sufficiency of the evidence to support revocation of her probation and also contends that her re-commitment sentence fails to reflect credit for time previously served on the incarcera-tive portion of her split sentence preceding probation. We affirm the revocation but find that the trial court failed to properly credit appellant with time previously served, a point conceded by the state. Accordingly, we remand for resentencing with full credit for time previously served. See Franklin v. State, 526 So.2d 159 (Fla. 5th DCA 1988).
SHARP, C.J., and DANIEL, J., concur.